Dean, J.
In this action the relators, appellants, pray a peremp- • tory writ of mandamus against respondents, to compel the admittance of certain applicants to free high school'privileges in the high schools of the Omaha school district, by *264virtue of the provisions of the free high school law. The school district refused admittance except on payment of $57 a year tuition. The relators were ready to pay $1 a week tuition, the amount provided by the statute, or $88 a year. The case involves the constitutionality of the high school law as amended in 1915 (Laws 1915-, ch. 119), which provides for attendance of nonresident pupils in the high schools of the state on payment of $1 a week tuition.
Under the provisions of our Constitution relating to equality in taxation, any law imposing an unfair or unequal burden of taxation upon one school district for the benefit of another would be unconstitutional. This was held in High School District v. Lancaster County, 60 Neb. 117. Afterwards, in Wilkinson v. Lord, 85 Neb. 136, we held that the court would not assume without proof that a fee fixed by law was not compensatory.
The law under consideration provides that such school district as may be “unable to furnish accommodations to nonresident pupils, without constructing or renting additional buildings, hiring extra teachers, or other reasonable cause, may refuse admission to any or all such nonresident pupils.” Rev. St. 1913, sec. 6813, subd. 6. It was evidently the view of the legislature that, since such expenses- would be incurred in any event, if no additional expense was imposed upon the receiving district for teacher’s wages or for buildings and their upkeep, the sum of $1 a week would cover all additional cost. The school district is abundantly fortified against imposition by reason of the statutory right that is given to it to deny admittance when its school accommodations and facilities are insufficient to give proper care and attention to its own resident pupils as well as to those seeking admittance from another school district.
' The respondent school district admits that it has at present facilities for additional pupils, and the evidence shows that the statutory fee of $1 is fully compensatory for the additional expense which would be incurred by reason of the proposed attendance of nonresident pupils. *265The respondent,. therefore, should he required to admit the relators to the privileges of its high schools;
The judgment of the trial court is reversed and the cause remanded for further proceedings in harmony with the views expressed in this opinion.
Reversed.
Sedgwick, J., not sitting.